Most of the expert's medical opinion on whether plaintiff's back condition arose gradually from a degenerative process and normal events or a specific traumatic incident on February 10, 1993 pointed to the former.  However, at the end of Dr. Chapman's deposition, he makes clear that he misunderstood the claimant's history prior to that date, based on a 4/30/93 patient note made by a physician's assistant.  Tr. Exh. p. 13.  Dr. Chapman believed that plaintiff "had been unable to work steadily" since the incident in March of 1992.  "If . . . he was able to get back to work and do his regular job until the February `93 accident, then I would, you know, discount the earlier accident as being the sole cause. ***  I'd put more heavy emphasis on his February of `93 injury."  Depo. of Dr. Chapman, pps. 27-28. His supervisor confirmed that the plaintiff was, "in fact, . . . doing his job pretty well" until some weeks after the February 10, 1993 incident, when apparently the damaged disk had bulged or extruded to the point that plaintiff began limping.  Tr. p. 67.
                                  S/ ____________________________ J. RANDOLPH WARD COMMISSIONER
JRW:md